DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 23 JUN 2021.  The status of the claims is as follows:
Claims 1-3, 7, and 9-12 are pending.
Claim 1 is amended.
Claims 4-6, 8, and 13-15 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miya ‘652 (U.S. PGPub 2009/0280652) in view of Karakawa ‘218 (U.S. PGPub 2015/0031218).
Claim 1 – Miya ‘652 teaches a film deposition method (Figure 1, 26, 27; PG 0125-127; PG 0216-0247; claims 22, 25-30) comprising steps of:
adsorbing a silicon-containing gas on a surface of a substrate, by supplying the silicon-containing gas to the surface of the substrate in a chamber (PG 0125, TMA; PG 0236, dichlorosilane substituted therefor);
supplying an ammonia-containing gas that contains ammonia gas but does not contain nitrogen gas to the surface of the substrate in the chamber
depositing a silicon nitride film by nitriding the silicon-containing gas adsorbed on the surface of the substrate with the ammonia gas in the chamber (Figure 26, PG 0216, 0219, 0223, 0226-0228, 0236-0237); and
modifying the silicon nitride film deposited on the surface of the substrate by supplying a treatment gas containing ammonia gas and nitrogen gas at a given ratio to the surface of the substrate (PG 0127, oxygen; PG 0241, ammonia / nitrogen plasma substituted therefor), while activating the ammonia gas and the nitrogen gas by a second plasma (PG 0241), the ammonia gas and the nitrogen gas being supplied from an outside of the chamber as a mixed gas (PG 0241, the plasma is a mixture of both gases).
Miya ‘652 does not expressly teach the claimed nitrogen / ammonia gas flow ratio.  However, Miya ‘652 teaches that a 6:1 nitrogen to ammonia flow ratio is suitable for the modification (“even if the mixing ratio is 6:1, there is an effect”).  The reference teaches the mixture generically, rendering a 1:1 ratio obvious, and teaches that 6:1 is also suitable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miya ‘652 to select any nitrogen / ammonia gas flow ratio between 1:1 and 6:1.
Miya ‘652 teaches the film deposition method according to claim 1, but does not teach or suggest wherein the treatment gas further contains argon.  Karakawa ‘218 is drawn to plasma-assisted ALD (PAALD, PEALD) processes for the formation of silicon nitride films (Abstract).  After the formation of the silicon nitride film, post-treatment with a modifier gas is performed to improve the film quality of the nitride film (Abstract, PG 0119-0120).  This post-treatment may be 
Miya ‘652 / Karakawa ‘218 does not expressly teach the claimed argon / (nitrogen and ammonia) gas flow ratio.  Karakawa ‘218 teaches the mixture of these gases generically at PG 0176 (PG 0193 as cited above refers to PG 0191, which refers to the third exemplary embodiment discussed at PG 0167-0177).  Disclosed examples and preferred embodiments (e.g. a single flow rate example as exemplified at PG 0206) do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (e.g. the broad disclosure of PG 0176 teaching “a modifier gas of [nitrogen, ammonia, argon, and hydrogen], or a mixed gas obtained by appropriately mixing these gases” (brackets by Examiner, replacing equivalent chemical formulae).  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of In re Williams, 36 F.2d 436, 438 (CCPA 1929).  See also MPEP 2144.05(II)A.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected any particularly claimed ratio of gases, as Karakawa ‘218 teaches that mixtures of the claimed gases generically are suitable modifier gases for the purposes of Karakawa ‘218.
Claim 2 – Miya ‘652 / Karakawa ‘218 teaches the film deposition method according to claim 1, wherein the nitrogen gas flow rate is higher than the ammonia gas flow rate in the given ratio (Miya ‘652 PG 0241 renders obvious flow ratios where the nitrogen rate is higher than the ammonia gas rate; the ratio selection is obvious as per Claim 1). 
Claim 3 – Miya ‘652 / Karakawa ‘218 teaches the film deposition method according to claim 2, wherein the nitrogen gas flow rate is at least twice as much as the ammonia gas flow rate in the given ratio (Miya ‘652 PG 0241 renders obvious flow ratios where the nitrogen rate is higher than the ammonia gas rate; the ratio selection is obvious as per Claim 1).  

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miya ‘652 / Karakawa ‘218 as applied to claim 1 above, and further in view of Kato ‘549 (JP 2015-165549, original and machine translation previously supplied, citations from machine translation).
Claim 7 - Miya ‘652 / Karakawa ‘218 teaches the film deposition method according to claim 1, but does not teach or suggest wherein the step of supplying the ammonia-containing gas includes a step of supplying argon and hydrogen in addition to the ammonia gas. Kato ‘549 teaches the formation of silicon nitride via ALD (PG 0002, 0012, 0070, Claims 4-11) and teaches that a plasma comprising ammonia, hydrogen, and argon is a suitable nitridation plasma for forming silicon nitride (PG 0122-0126).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miya ‘652 / Karakawa ‘218 to use argon and hydrogen in combination with nitrogen for the purpose of forming silicon nitride as suggested by Kato ‘549, as Miya ‘652 / Karakawa ‘218 wants to form silicon nitride using ammonia plasmas and Kato ‘549 teaches that ammonia plasmas additionally comprising argon and hydrogen are suitable for forming silicon nitride films.
Claim 9 - Miya ‘652 / Karakawa ‘218 teaches the film deposition method according to claim 1, but does not teach or suggest wherein a position where the second plasma is generated is closer to the surface of the substrate than a position where the first plasma is generated.  Kato ‘549 is drawn to the formation of e.g. silicon nitride films (Abstract) using a turntable apparatus with different deposition and modification sections separated by purge gas curtains (Figures 1, 2, 4; Claims 1-3, 12-13, PG 0022-0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miya ‘652 / Karakawa ‘218 to use the apparatus of Kato ‘549 to perform its method, as Miya ‘652 / Karakawa ‘218 is using PEALD to deposit silicon nitride on a substrate and Kato ‘549 teaches an apparatus shown to be suitable for depositing silicon nitride on a surface by 
Claim 10 - Miya ‘652 / Karakawa ‘218 / Kato ‘549 teaches the film deposition method according to claim 9, wherein the step of adsorbing the silicon-containing gas, the step of depositing the silicon nitride film, and the step of modifying the silicon nitride film are successively repeated to deposit the silicon nitride film to have a given thickness (Miya ‘652 PG 0239-0240, cleaning cycle performed after ALD cycle). 
Claim 11 – Miya ‘652 / Karakawa ‘218 / Kato ‘549 teaches the film deposition method according to claim 10, further comprising the steps of:
supplying a purge gas to the surface of the substrate between the step of adsorbing the silicon-containing gas and the step of depositing the silicon nitride film (e.g. Miya ‘652 Figure 26, B2); and
supplying the purge gas to the surface of the substrate between the step of modifying the silicon nitride film and the step of adsorbing the silicon-containing gas (e.g., Miya ‘652 Figure 27, C2; PG 0239-0240, ALD cycle and cleaning cycle performed sequentially). 
Claim 12 – Miya ‘652 / Karakawa ‘218 / Kato ‘549 teaches the film deposition method according to claim 11,
wherein the substrate is placed on a surface of a turntable provided in a process chamber (Kato ‘549 Figure 2, W1 placed on turntable 14 from PG 0081),
wherein above the turntable in the process chamber, a silicon-containing gas supply area, a first purge gas supply area, an ammonia-containing gas supply 
wherein the step of adsorbing the silicon-containing gas, the step of supplying the purge gas in the second purge gas supply area, the step of depositing the silicon nitride film, the step of modifying the silicon nitride film, and the step of supplying the purge gas in the first purge gas supply area are successively repeated, by rotating the turntable to cause the3Docket No.: 16EL-033 App. No.: 15/439,180substrate to pass through the silicon-containing gas supply area, the first purge gas supply area, the ammonia-containing gas supply area, the treatment gas supply area, and the second purge gas supply area (PG 0123 passes the substrate through all processing regions of the table in sequence).

Response to Arguments
Applicant's arguments filed 23 JUN 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-7) that the cited references do not teach or suggest the method wherein the argon flow rate is equal to the combined nitrogen and ammonia gas flow rate.  Examiner respectfully disagrees.  While the relied upon example from Karakawa ‘218 at PG 0206 provides specific numerical values that has less argon flow In re Williams as discussed above indicates that the changing of proportions (e.g. from 1200:1300 as exemplified to 1:1 (e.g. 1300:1300 or 1200:1200) in and of itself is not grounds to sustain a patent).
Applicant argues (Page 7) that Claims 2-3, 7, and 9-12 depend from an allowable Claim 1 and are allowable for at least that reason.  Examiner notes that at the present time, Claim 1 is not held allowable; therefore, Claims 2-3, 7, and 9-12 cannot be held allowable on that basis alone.  Applicant has not raised a specific argument to any dependent claim; therefore, Examiner maintains the propriety of the rejections of the dependent claims for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712